Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 1 of 7




                        Exhibit B
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 2 of 7




                                                                   1
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 3 of 7




                                                                   2
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 4 of 7




                                                                   3
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 5 of 7




                                                                   4
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 6 of 7




                                                                   5
Case 2:15-cv-00612-RSL Document 171-2 Filed 02/14/20 Page 7 of 7




                                                                   6
